FILED
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                           Sep 26 2012, 9:15 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                       CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY L. SANFORD                              GREGORY F. ZOELLER
South Bend, Indiana                             Attorney General of Indiana

                                                J.T. WHITEHEAD
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

GREGORY D. WEBSTER,                             )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 71A05-1203-CR-109
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                         The Honorable John M. Marnocha, Judge
                             Cause No. 71D02-1009-FB-109



                                    September 26, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BRADFORD, Judge
          Appellant-Defendant Gregory Webster appeals from his convictions for Class A

misdemeanor marijuana possession1 and Class B felony cocaine possession,2 contending

that the trial court abused its discretion in admitting evidence seized from his person. We

affirm.

                              FACTS AND PROCEDURAL HISTORY

          At approximately 4:30 to 4:45 p.m. on September 3, 2010, South Bend Police

Corporal Ronald Glon was patrolling Howard Park on a T-3 Motion, a three-wheeled

electric vehicle “kind of like one of those two-wheel things that you stand on[.]” Tr. p.

177. Corporal Glon encountered two female walkers who advised him that a man sitting

on a park bench was “‘yelling and screaming at the kids and the mothers in the

playground area.’” Tr. p. 178. The walkers pointed to the only person in the park that

was sitting on a bench, who was “a couple hundred feet [away], maybe.” Tr p. 197.

          Corporal Glon activated the lights on his T-3 Motion and approached the

individual sitting on the bench, who was Webster. As Corporal Glon pulled up, he asked

Webster for identification; Webster responded by saying, “‘I’m just leaving.’” Tr. p. 182.

As Webster spoke with him, Corporal Glon detected a “strong odor” of alcohol on

Webster’s breath, noticed that his eyes were watery and bloodshot, and noticed that his

speech was slurred. Tr. p. 183. Corporal Glon administered a portable breath test to

Webster, which indicated the presence of alcohol. Corporal Glon advised Webster that


          1
              Ind. Code § 35-48-4-11(1) (2010).
          2
              Ind. Code § 35-48-4-6(a), -6(b)(2)(B)(ii) (2010).
                                                        2
he was under arrest for public intoxication. When Corporal Glon patted Webster down,

he found a baggie containing marijuana in his right front pocket and later found a baggie

containing cocaine in his right shoe.

       On September 5, 2010, the State charged Webster with Class B misdemeanor

public intoxication, Class A misdemeanor marijuana possession, and Class B felony

cocaine possession.    On November 15, 2010, Webster filed a motion to suppress

evidence, which motion the trial court denied on January 14, 2012. On January 18, 2012,

a jury found Webster guilty of marijuana possession and cocaine possession.            On

February 15, 2012, the trial court sentenced Webster to one year of incarceration for

marijuana possession and six years for cocaine possession, the sentences to run

concurrently.

                            DISCUSSION AND DECISION

                    Whether the Trial Court Abused its Discretion
                 in Admitting Evidence Seized from Webster’s Person

       Webster frames his appeal as a challenge to the denial of his motion to suppress

evidence of illegal drugs found on his person. However, because a trial has been held,

the issue is more appropriately addressed as a challenge to the admission of evidence.

We will reverse a trial court’s ruling on the admissibility of evidence only when the court

has abused its discretion. Kelley v. State, 825 N.E.2d 420, 424 (Ind. Ct. App. 2005). An

abuse of discretion may occur if a decision is clearly against the logic and effect of the

facts and circumstances before the court.       Id.   Regarding the “abuse of discretion”


                                            3
standard generally, the Indiana Supreme Court has observed, “to the extent a ruling is

based on an error of law or is not supported by the evidence it is reversible, and the trial

court has no discretion to reach the wrong result.” Pruitt v. State, 834 N.E.2d 90, 104

(Ind. 2005).

                                      Fourth Amendment

       The Fourth Amendment to the United States Constitution provides that “[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” “The overriding function of

the Fourth Amendment is to protect personal privacy and dignity against unwarranted

intrusion by the State.” Schmerber v. California, 384 U.S. 757, 767 (1966). “In Wolf [v.

People of State of Colorado, 338 U.S. 25, 27 (1949) (overruled on other grounds by

Mapp v. Ohio, 367 U.S. 643 (1961)] we recognized ‘(t)he security of one’s privacy

against arbitrary intrusion by the police’ as being ‘at the core of the Fourth Amendment’

and ‘basic to a free society.’” Id.

       [T]here are three levels of police investigation, two which implicate the
       Fourth Amendment and one which does not. First, the Fourth Amendment
       requires that an arrest or detention for more than a short period be justified
       by probable cause. Woods v. State, 547 N.E.2d 772, 778 (Ind. 1989).
       Probable cause to arrest exists where the facts and circumstances within the
       knowledge of the officers are sufficient to warrant a belief by a person of
       reasonable caution that an offense has been committed and that the person
       to be arrested has committed it. Brinegar v. United States, 338 U.S. 160,
       175-76, 69 S. Ct. 1302, 93 L. Ed. 1879 (1949). Second, it is well-settled

                                             4
      Fourth Amendment jurisprudence that police may, without a warrant or
      probable cause, briefly detain an individual for investigatory purposes if,
      based on specific and articulable facts, the officer has a reasonable
      suspicion that criminal activity “may be afoot.” Terry v. Ohio, 392 U.S. 1,
      27, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Accordingly, limited
      investigatory stops and seizures on the street involving a brief question or
      two and a possible frisk for weapons can be justified by mere reasonable
      suspicion. Woods, 547 N.E.2d at 778. Finally, the third level of
      investigation occurs when a law enforcement officer makes a casual and
      brief inquiry of a citizen which involves neither an arrest nor a stop. In this
      type of “consensual encounter” no Fourth Amendment interest is
      implicated. See Molino v. State, 546 N.E.2d 1216, 1218 (Ind. 1989) (citing
      Florida v. Rodriguez, 469 U.S. 1, 5-6, 105 S. Ct. 308, 83 L. Ed. 2d 165
      (1984)).

Overstreet v. State, 724 N.E.2d 661, 663 (Ind. Ct. App. 2000), trans. denied. “‘[S]ince

reasonable suspicion is all that is necessary to support a Terry stop and it “is a less

demanding standard than probable cause … [t]he Fourth Amendment requires [only]

‘some minimal level of objective justification’ for making the stop.”’” State v. Renzulli,

958 N.E.2d 1143, 1148 (Ind. 2011) (citations omitted).

      Webster contends that Corporal Glon, acting only on an allegedly anonymous tip

from the walkers, lacked reasonable suspicion to briefly detain him for investigatory

purposes.   We disagree, as we conclude that several factors tend to establish the

reliability of the tip on which Corporal Glon acted. As an intial matter, a face-to-face

report is not truly anonymous, despite the fact that Corporal Glon did not get the names

of either of the walkers. A face-to-face tipster has surrendered his or her anonymity.

“[C]itizens who personally report crimes to the police thereby make themselves

accountable for lodging false complaints.” U.S. v. Christmas, 222 F.3d 141, 144 (4th Cir.


                                            5
2000) (citing Illinois v. Gates, 462 U.S. 213, 233-34 (1983)). It should be noted that the

walkers’ tip was related when the trio was only “a couple hundred feet” from Webster,

making it more likely that the walkers would be held to account if the tip turned out to be

fabricated. Moreover, Corporal Glon was able to judge the walkers’ credibility first-

hand. When an informant relates information to the police face-to-face, the officer has an

opportunity to assess the informant’s credibility and demeanor. Id. Finally, the walkers

specifically pointed out Webster to Corporal Glon, which is a least as good as providing a

detailed description. Under Indiana law, “‘[a] tip will be deemed reliable when an

individual provides specific information to police officers such as a vehicle description.’”

State v. Renzulli, 958 N.E.2d 1143, 1148 (Ind. 2011) (quoting Bogetti v. State, 723

N.E.2d 876, 879 (Ind. Ct. App. 2000)). In cases such as this, where the suspect is

specifically pointed out to police, reliability is provided without need for specific

information about how he may be identified or located. We conclude that Corporal Glon

had ample reasonable suspicion to briefly detain Webster for investigatory purposes,

which led to his arrest and the discovery of the contraband. Consequently, the trial court

did not abuse its discretion in admitting evidence of the narcotics found on Webster’s

person.

       We affirm the judgment of the trial court.

ROBB, C.J., and BAKER, J., concur.




                                             6